--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT
 
THIS SHARE PURCHASE AGREEMENT (this "Agreement") is made as of the 23rd day of
October 2015, by and between CLOUDWEB INC., a Nevada corporation (the
"Corporation"), JAMES HOLLAND, an individual residing in the United Kingdom
(hereinafter referred to as the "Owner"); and WEB HOSTING SOLUTIONS LTD., a
United Kingdom company located in Warwickshire, England (hereinafter referred to
as "WHS").
 
WHEREAS, WHS is engaged in the business of web hosting (the "Business");
 
WHEREAS, Owner owns all of the issued and outstanding equity interests of WHS
("WHS Shares");
 
WHEREAS, the Corporation desires to purchase and acquire all of the WI TS Shares
and Owner desires to sell all of the WHS Shares to the Corporation;
 
NOW THEREFORE in consideration of the mutual covenants, representations and
warranties, which are to be made and performed by the respective Parties, it is
hereby agreed as follows:
 
ARTICLE I
 
 
INTERPRETATION
 
Section 1.01. Definitions. The following terms when used in this Agreement shall
have the meanings hereby assigned to them:
 
"Action" means any claim, action, suit, formal or informal arbitration or
mediation, inquiry, proceeding or investigation by or before any Governmental
Entity or private authority;
 
"Business Day" shall mean any day other than a day which is a Saturday, a Sunday
or a statutory holiday in Tempe, Arizona;
 
"Closing" shall mean the closing of the transactions contemplated by this
Agreement; "Effective Date" shall mean October 23, 2015;
 
"Effective Time" shall mean 12:01 a.m. MST on the Effective Date;
 
"Encumbrance" shall mean any mortgage, charge, pledge, lien, (otherwise than
arising by statute or operation of law), equities, hypothecation or other
encumbrance, priority or security interest, pre-emptive right deferred purchase,
title retention, leasing, sale-and­repurchase or sale-and-leaseback arrangement
whatsoever over or in any property, assets or rights of whatsoever nature and
includes any agreement for any of the same and reference to "Encumbrances" shall
be construed accordingly;

 
1

--------------------------------------------------------------------------------

 

 
"Escrow" shall mean the holding of the Escrow Funds pending completion of the
transactions set forth herein;
 
"Escrow Holder" shall mean Booth Udall Fuller, PLC, a professional limited
liability company located in Tempe, Arizona;
 
"Governmental Entity" shall mean any court or tribunal in any jurisdiction or
any federal, state, municipal or other governmental body, agency, authority,
department, commission, board or instrumentality;
 
"Liabilities" means all debts, liabilities and obligations, whether legal or
equitable, accrued or fixed, absolute or contingent, matured or unmatured,
determined or determinable, foreseen or unforeseen, ordinary or extraordinary,
patent or latent, including those arising under any applicable law, rule or
regulation, or Action and those arising under any contract, agreement,
arrangement, commitment or undertaking;
 
"Party" shall mean a Person, which is bound by this Agreement;
 
"Person" shall mean any individual, firm, company, government, state or agency
of a state or any joint venture, association or partnership (whether or not
having separate legal personality);
 
"Regulations" shall mean all statutes, laws, codes, treaties, ordinances,
decrees, rules, orders and regulations in effect from time to time and made by
governments or Governmental Entities having jurisdiction over the Corporation,
the Owner, or the Business;
 
"US" shall mean United States of America.
 
ARTICLE II
 
 
STOCK PURCHASE
 
Section 2.01.Agreement to Purchase Stock. Subject to and upon the terms and
conditions of this Agreement, the Corporation agrees to pay to Owner for the WHS
Shares GBP47,000 (the "Purchase Price") and the Owner agrees to cause the WHS
Shares to be transferred to the Corporation (the "Stock Purchase") as follows:
 
(a)Upon execution of this Agreement:
 
1. The Corporation shall pay the entire Purchase Price the Escrow Agent's trust
account (the "Escrow Funds") pursuant to the instructions provided on Exhibit A
hereto, provided however that such funds may be in the US dollars and then
converted into British Pounds upon remittance to the Owner at the Closing (as
such term is defined below) and the Escrow Holder shall hold the Purchase Price
pending full and complete performance of all of obligations under this
Agreement; and

 
2

--------------------------------------------------------------------------------

 

 
 
 
2. The Owner shall cause the following to be placed into Escrow (i) WHS Shares,
transferred into the Corporation's name; and (ii) all books and records of WHS
that the Corporation may require.
 
(b) Following execution of this Agreement and placement into Escrow of those
items described above in subsection (a) of this Section 2.01, then the
transactions contemplated hereby shall be completed and the parties shall
proceed to closing (the "Closing")
 
(c) Upon Closing, the Escrow Holder shall release the Escrow Funds to WHS and
release the WHS Shares and all of the records provided by Owner and/or WHS to
the Corporation.
 
(d) In the event that either party does not fulfill its obligations set forth
herein or if the Corporation terminates this Agreement, then the Escrow Funds
will be released from Escrow and returned to the Corporation.
 
Section 2.02.Closing Location. The Closing of the Stock Purchase and the other
transactions contemplated by this Agreement will occur as soon as possible (the
"Closing Date"), at the offices of the Escrow Agent.
 
Section 2.03.WI IS' and Owner's Closing Documents. At the Closing, WHS and Owner
shall tender, or cause to be tendered, to Corporation:
 
(a) Certifications from the Owner in a form satisfactory to the Corporation,
acting reasonably, authorizing:
 
            (i) the execution and delivery of this Agreement by the Owner; and
 
(ii)the transfer and registration of the WHS Shares in the name of the
Corporation and the issuance of new stock certificates representing all of the
WHS Shares in the name of the Corporation.
 
(b) Original certificates issued in the name of the Owner representing all of
the WHS Shares, duly endorsed for transfer by the Owner and marked "cancelled
for transfer" or as otherwise directed by the Corporation or its counsel, in
accordance with the laws of the United Kingdom;
 
(c) One (1) new certificate issued by WHS in the name of the Corporation
representing all of the WHS Shares;
 
(d) A certified copy of the register of shareholders of WHS showing the
Corporation as the registered owner of all of the WHS Shares; and

 
3

--------------------------------------------------------------------------------

 
4
(e) A certificate executed by Owner certifying that the conditions in Section
8.01(b) have been satisfied.
 
Section 2.04.Corporation's Closing Documents. At the Closing, the Corporation
will tender, or cause to be tendered, to Owner:
 
(a) the Purchase Price; and
 
(b) A certificate executed by a duly appointed officer of the Corporation
certifying that the conditions in Section 9.01(b) have been satisfied.
 
Section 2.05.Post-Closing Matters. Corporation and Owner agree that following
the Closing:
 
(a) Corporation shall cause Owner to be appointed to the Board of Directors of
the Corporation, and such appointment and board position shall be subject to the
Corporation's governing documents as such may be amended from time to time, and
applicable law. As a director, Owner shall, among other things, provide advice
to the Corporation, from time to time, regarding the Corporation's operations
and potential acquisitions.
 
(b) Corporation shall employ Owner and Owner shall continue management and
operations of WHS during the period of his employment. The compensation during
the period of employment will consist of (i) a fixed salary of GBP1,750 per
month, and (ii) 15% of all profits (revenues minus expenses) generated by WI IS
during the period of Owner's employment with the Corporation (which may be paid
to Owner or a beneficiary of his choosing). Owner's employment can be terminated
by Corporation or Owner, for any or no reason, upon ninety (90) days advance
notice after the initial fixed period of six (6) months during which neither
party can terminate. Upon termination, Corporation shall have no further
obligation to pay any compensation to Owner.
 
(c) The Corporation shall invest a minimum of USD$10,000 per month in debt or
equity into WHS for three (3) consecutive months following the Closing.
 
(d) The Corporation shall pay for or reimburse Owner for office space rental
(not to exceed GBP200 per month) and an automobile lease (not to exceed GBP225
per month) during the term of Owner's employment by the Corporation.
 
(e) The Corporation agrees to file a Form S-1 registration statement with the
Securities and Exchange Commission no later than one hundred twenty (120) days
from the Closing. Owner shall provide all assistance and cooperation in the
preparation of such filing, which will include providing information and
documentation to the Corporation and its legal advisors.

 
4

--------------------------------------------------------------------------------

 

ARTICLE III


REPRESENTATIONS AND WARRANTIES
 
Section 3.01. Each Party represents and warrants to the other Party that each of
the warranties it makes is accurate in all respects and not misleading as at the
date of this Agreement and at the Closing Date.
 
Section 3.02. Each Party undertakes to disclose in writing to the other Party
anything which is or may constitute a breach of or be inconsistent with any of
the warranties immediately upon the same coming to its notice at the time of and
after Closing.
 
Section 3.03. Each Party agrees that each of the warranties it makes shall be
construed as a separate and independent warranty and (except where expressly
provided to the contrary) shall not be limited or restricted by reference to or
inference from the terms of any other warranty or any other term of this
Agreement.
 
Section 3.04. Each Party acknowledges that the restrictions contained in Section
12.07 (Public Notices) shall continue to apply after the Closing or Termination
under this Agreement without limit in time.
 
Section 3.05. All representations, warranties, covenants and agreements
contained in this Agreement on the part of each of the Parties shall survive the
Effective Date and the Assignment. If no claim shall have been made under this
Agreement against a Party with respect to any incorrectness in or breach of any
representation or warranty made by that Party in this Agreement within six
months following the Effective Date, that Party shall have no further liability
with respect to the representation or warranty.
 
Section 3.06. The representations and warranties contained in clauses 3.01 and
3.02 herein of this Agreement shall be deemed to apply to all and shall not
merge or diminish as a result of the Asset Purchase as contemplated hereunder.
 
Section 3.07. Owner will not be liable for the assets and financial obligations
of WHS after the sale is consummated. This includes client cancellations and any
other events that occur after the sale.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE CORPORATION
 
Section 4.01.Organization, Standing and Authority; Foreign Qualification. The
 
Corporation is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite corporate
power and authority to own, lease and operate its properties and to conduct its
business as presently conducted and as proposed to be conducted and is duly
qualified or licensed as a foreign corporation in good standing in each
jurisdiction in which the character of its properties or the nature of its
business activities require such qualification.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 Section 4.02.Corporate Authorization. The execution, delivery and performance
by the Corporation of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
of the Corporation, and this Agreement constitutes a valid and binding agreement
of the Corporation.
 
Section 4.03.                        No Conflict.The execution, delivery and
performance of this
 
Agreement and the completion of the transactions contemplated herein will not:
 
(a) Violate any provision of the Articles of Incorporation, By-laws or other
charter or organizational document of the Corporation;
(b) Violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, or any
agreement with, or condition imposed by, any governmental or regulatory body,
foreign or domestic, binding upon the Corporation or upon the assets or business
of the Corporation; or
(c) Violate any statute, law or regulation of any jurisdiction as such statute,
law or regulation relates to the Corporation or to the properties or business of
the Corporation.
 
Section 4.04. Brokerage. No broker or finder has acted, directly or indirectly,
for the Corporation nor did the Corporation incur any finder's fee or other
commission, in connection with the transactions contemplated by this Agreement.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE OWNER AND WHS
 
The Owner and WHS represent and warrant to the Corporation as follows:
 
Section 5.01.Organization, Standing and Authority; Foreign Qualification. WHS is
a corporation duly organized, validly existing and in good standing under the
laws of England and has all requisite corporate power and authority to own,
transfer and assign the Assets and to conduct its business as presently
conducted and as proposed to be conducted and is duly qualified or licensed as a
foreign corporation in good standing in each jurisdiction in which the character
of its properties or the nature of its business activities require such
qualification. The Owner owns all of the issued and outstanding equity interests
of WHS and no Person other than the Owner has any right to vote such equity
interests.
 
Section 5.02.Authorization. The execution, delivery and performance by the Owner
and WHS of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of the Owner and WHS and all necessary action on the part of the Owner and WHS.
The Owner and WHS have duly executed and delivered this Agreement and this
Agreement constitutes a valid and binding agreement of the Owner and WHS.


Section 5.03. Title to the Assets. Upon completion of the Assignment, the
Corporation shall be the beneficial and record holder of the Assets, without any
Encumbrances thereon.
 
 
6

--------------------------------------------------------------------------------

 
Section 5.04. Tax Advice. Owner is responsible for obtaining such legal,
including tax, advice as it considers necessary or appropriate in connection
with the execution, delivery and performance by it of this Agreement and the
transactions contemplated herein.
 
Section 5.05 No Conflict. The execution, delivery and performance of this
Agreement and the completion of the transactions contemplated herein will not:
 
(a) Violate any provision of the Articles or Certificate of Incorporation,
By-laws or other charter or organizational document of WHS or the terms and
conditions of any agreements pertaining to any of the Assets;
 
(b) Violate, conflict with or result in the breach of any of the terms of,
result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which Owner or WHS
is a party or by or to which either of its assets or properties, including the
Assets, may be bound or subject;
 
(c) Violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, or any
agreement with, or condition imposed by, any governmental or regulatory body,
foreign or domestic, binding upon Owner, WHS or upon any of the Assets;
 
(d) Violate any statute, law or regulation of any jurisdiction as such statute,
law or regulation relates to Owner, WHS or to any of the Assets; or
 
(e) Result in the breach of any of the terms or conditions of, constitute a
default under, or otherwise cause an impairment of, any permit or license held
by WHS or any of the Assets.
 
Section 5.06. Compliance with Laws. To the best of Owner's and WHS' knowledge,
WHS is not in violation of any applicable order, judgment, injunction, award or
decree nor is it in violation of any federal, state, local or foreign law,
ordinance or regulation or any other requirement of any governmental or
regulatory body, court or arbitrator, other than those violations which, in the
aggregate, would not have a material adverse effect on WHS or any of the Assets
and WHS has not received written notice that any violation is being alleged.
 
Section 5.07.Material Information. This Agreement, the Schedules attached hereto
and all other information provided, in writing, by Owner or WHS or
representatives thereof, to the Corporation, taken as a whole, do not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make any statement contained herein or therein not misleading.
There are no facts or conditions which have not been disclosed to the
Corporation in writing which, individually or in the aggregate, could have a
material adverse effect on Owner or WHS or a material adverse effect on the
ability of Owner to perform any of its obligations pursuant to this Agreement or
on the ability of WHS or the Corporation to operate any of the Assets.
 
Section 5.08. Actions and Proceedings. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against or involving WHS. There are no
actions, suits or claims or legal, regulatory, administrative or arbitration
proceedings pending or, to the knowledge of WHS, threatened against or involving
WHS, its assets or any of the Assets.
 
Section 5.09.Financial Statements. (a) Owner has, or will have prior to the
Closing Date, provided to the Corporation financial statements pertaining to the
Assets and the Business for the last three (3) fiscal years ended immediately
prior to the date of this Agreement that are an accurate portrayal of the
operations of the Assets and the Business (the "Financial Statements").
 
(b) The Financial Statements shall be true, correct and complete in all material
respects and fairly present the financial condition of the Assets and the
Business.
 
 
7

--------------------------------------------------------------------------------

 
Section 5.10. Status of Assets and the Business. The Assets and the Business
are, and at the time of the Asset Purchase and the Closing shall be, in good
standing and free from any Encumbrances whatsoever.
 
Section 5.11.Brokerage. No broker or finder has acted, directly or indirectly,
for Owner or WHS nor has Owner or WHS incurred any obligation to pay any
brokerage, finder's fee or other commission in connection with the transactions
contemplated by this Agreement.
 
ARTICLE VI
 
 
COVENANTS AND AGREEMENTS OF OWNER
 
Section 6.01.Conduct of Businesses in the Ordinary Course. From the date of this
Agreement to the Closing Date, Owner shall cause WHS to conduct its business
substantially in the manner in which it is currently conducted.
 
Section 6.02.Preservation of Permits and Services. From the date of this
Agreement to the Closing Date, Owner shall cause WHS to use its best efforts to
preserve any permits and licenses in full force and effect and to keep available
the services, and preserve the goodwill, of its present managers, officers,
employees, agents, and consultants.
 
Section 6.03.Conduct Pending the Closing Date. From the date of this Agreement
to the Closing Date: (a) Owner shall cause WHS to use its best efforts to
conduct its affairs in such a manner so that, except as otherwise contemplated
or permitted by this Agreement, the representations and warranties contained in
Article V shall continue to be true and correct on and as of the Closing Date as
if made on and as of the Closing Date; and (b) Owner shall promptly notify
Corporation of any event, condition or circumstance that would constitute a
violation or breach of this Agreement by Owner or WHS.
 
Section 6.04.Corporate Examinations and Investigations. Prior to the Closing
Date, Corporation shall be entitled, through its employees and representatives,
to make such reasonable investigation of the assets, liabilities, properties,
business and operations of WHS, and such examination of the books, records, tax
returns, results of operations and financial condition of WHS. Any such
investigation and examination shall be conducted at reasonable times and under
reasonable circumstances and Owner and his employees and representatives,
including without limitation, their counsel and independent public accountants,
shall cooperate fully with such representatives in connection with such
reasonable review and examination.
 
ARTICLE VII

 
COVENANTS AND AGREEMENTS OF CORPORATION
 
Section 7.01.Conduct of Corporation Pending the Closing. From the date hereof
through the Closing Date:
 
(a) Corporation shall use its best efforts to conduct its affairs in such a
manner so that, except as otherwise contemplated or permitted by this Agreement,
the representations and warranties contained in Article IV shall continue to be
true and correct on and as of the Closing Date as if made on and as of the
Closing Date; and
 
(b) Corporation shall promptly notify Owner of any event, condition or
circumstance occurring from the date hereof through the Closing Date that would
constitute a violation or breach of this Agreement by the Corporation.
 
 
8

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
 
CONDITIONS PRECEDENT TO THE OBLIGATION OF CORPORATION TO CLOSE
 
The obligations of the Corporation to be performed by it at the Closing pursuant
to this Agreement are subject to the fulfillment on or before the Closing Date,
of each of the following conditions, any one or more of which may be waived by
it, to the extent permitted by law:
 
Section 8.01.  Representations and Covenants.
 
(a) The representations and warranties of Owner and WHS contained in this
Agreement shall be true and correct on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date, except that any
of such representations and warranties that are given as of a particular date
and relate solely to a particular date or period shall be true as of such date
or period; and


(b) The Owner shall have performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by him or
WHS on or before the Closing Date. The Owner shall have delivered to the
Corporation a certificate, dated the Closing Date, and signed by the Owner to
the foregoing effect.
 
Section 8.02.Governmental Permits and Approvals.
 
    (a) All approvals, authorizations, consents, permits and licenses from
governmental and regulatory bodies required for the transactions contemplated by
this Agreement and to permit the business currently carried on by WHS to
continue to be carried on substantially in the same manner immediately following
the Closing Date shall have been obtained and shall be in full force and effect,
and the Corporation shall have been furnished with appropriate evidence,
reasonably satisfactory to it, of the granting of such approvals,
authorizations, consents, permits and licenses; and
 
(b) There shall not have been any action taken by any court, governmental or
regulatory body then prohibiting or making illegal on the Closing Date the
transactions contemplated by this Agreement.
 
Section 8.03.Third Party Consents. All consents, permits and approvals from
parties to contracts with WHS that may be required in connection with the
performance by WHS hereunder or the continuance of such contracts in full force
and effect after the Closing Date, shall have been obtained.
 
Section 8.04.Litigation. No action, suit or proceeding shall have been
instituted and be continuing or be threatened by any person to restrain, modify
or prevent the carrying out of the transactions contemplated hereby, or to seek
damages in connection with such transactions, or that has or could have a
material adverse effect on WHS, Owner, or on the Business.
 
Section 8.05.Due Diligence Review. The Corporation must have received results
satisfactory to it, in its sole discretion, from its due diligence review of
Owner, WHS, the Business, and the Assets.
 
Section 8.06.Closing Documents. The Owner shall have executed and delivered the
documents described in Section 2.03 above.
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE IX

 
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE OWNER TO CLOSE
 
The obligations of Owner to be performed by him at the Closing pursuant to this
Agreement are subject to the fulfillment, on or before the Closing Date, of each
the following conditions, any one or more of which may be waived by him, to the
extent permitted by law:
 
Section 9.01.  Representations and Covenants. (a) The representations and
warranties of the Corporation contained in this Agreement shall be true and
correct on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date, except that any of such representations and
warranties that are given as of a particular date and relate solely to a
particular date or period shall be true as of such date or period; and
 
(b) The Corporation shall have performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by it on
or before the Closing Date. The Corporation shall have delivered to Owner a
certificate dated the Closing Date, and signed by an authorized signatory of the
Corporation to the foregoing effect.
 
Section 9.02.  Governmental Permits and Approvals. (a) All approvals,
 
authorizations, consents, permits and licenses from governmental and regulatory
bodies required for the transactions contemplated by this Agreement and to
permit the business currently carried on by the Corporation to continue to be
carried on substantially in the same manner immediately following the Closing
Date shall have been obtained and shall be in full force and effect, and Owner
shall have been furnished with appropriate evidence, reasonably satisfactory to
him, of the granting of such approvals, authorizations, consents, permits and
licenses; and
 
(b) There shall not have been any action taken by any court, governmental or
regulatory body then prohibiting or making illegal on the Closing Date the
transactions contemplated by this Agreement.
 
Section 9.03.  Litigation. No action, suit or proceeding shall have been
instituted and be continuing or be threatened by any person to restrain, modify
or prevent the carrying out of the transactions contemplated hereby, or to seek
damages in connection with such transactions, or that has or could have a
material adverse effect on the Corporation.
 
Section 9.04.  Closing Documents.The Corporation shall have executed and
delivered the documents described in Section 2.04 above.
 
ARTICLE X
 
TERMINATION
 
Section 10.01.Termination.
 
(a) Notwithstanding anything to the contrary in this Agreement, this Agreement
may be terminated and the Asset Purchase and the other transactions contemplated
by this Agreement shall be abandoned at any time prior to the Closing:
 
          (i) by mutual written consent of Owner and the Corporation;
 
            (ii) by either Owner or the Corporation in the event that a
temporary restraining order, preliminary or permanent injunction or other
judicial order preventing the consummation of the Asset Purchase or any of the
other transactions contemplated hereby shall have become final and
non-appealable; provided, that, the party seeking to terminate this Agreement
pursuant to this clause (ii) shall have used all commercially reasonable efforts
to have such order, injunction or other order vacated;
 
 
10

--------------------------------------------------------------------------------

 
                (iii) by the Corporation (a) if the Corporation is not then in
material breach of this Agreement and if there shall have been any breach by
Owner (which has not been waived) of one or more of its representations or
warranties, covenants or agreements set forth in this Agreement, which breach or
breaches (A) would give rise to the failure of a condition set forth in Article
VIII, and (B) shall not have been cured within thirty (30) days following
receipt by Owner of written notice of such breach, or such longer period in the
event that such breach cannot reasonably be expected to be cured within such
30-day period and Owner is diligently pursuing such cure, or (b) if the
Corporation has not received results satisfactory to it, in its sole discretion,
from its due diligence review of Owner, WHS, the Business, or the Assets;
 
                (v) by Owner if he is not then in material breach of this
Agreement and if there shall have been any breach by the Corporation (which has
not been waived) of one or more of its representations or warranties, covenants
or agreements set forth in this Agreement, which breach or breaches (A) would
give rise to the failure of a condition set forth in Article IX, and (B) shall
not have been cured within thirty (30) days following receipt by the Corporation
of written notice of such breach; or
 
(b) In the event of termination by Owner or the Corporation pursuant to this
Section 10.01, written notice thereof shall forthwith be given to the other
Party and the transactions contemplated by this Agreement shall be terminated,
without further action by any Party.
 
Section 10.02. Effect of Termination. If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described in Section 10.01,
this Agreement shall become null and void and of no further force and effect,
except for the provisions of (i) Section 10.01 and this Section 10.02; and (ii)
Section 12.07 relating to publicity. Nothing in this Section 10.02 shall be
deemed to release any Party from any liability for any breach by such Party of
the terms, conditions, covenants and other provisions of this Agreement or to
impair the right of any Party to compel specific performance by any other Party
of its obligations under this Agreement.
 
ARTICLE XI
 
NOTICE
 
Section 11.01.Service of Notice
 
All notices, requests, consents and other communications required or permitted
hereunder shall be deemed to be served properly if served (i) when delivered if
delivered personally (including by courier); (ii) on the third day after
mailing, if mailed postage prepaid, by registered or certified mail (return
receipt requested); (iii) on the day after mailing if sent by a nationally
recognized overnight delivery service which maintains records of the time, place
and recipient of delivery; or (iv) upon receipt of a confirmed transmission, if
sent by telecopy or facsimile transmission, in each case to the parties at the
following addresses.

 
11

--------------------------------------------------------------------------------

 

Section 11.02. Addresses for Notices
 
The address for service of notices hereunder of each of the Parties shall be as
follows:


Corporation:
Cloudweb Inc.
1255 W. Rio Salado Pkwy, Suite 215 Tempe, AZ 85281
 
Owner:
James Holland
109 Longfellow Rd
Stratford Upon Avon
Warwickshire, CV37 7PR United Kingdom
 
WHS:
Web Hosting Solutions Ltd. 109 Longfellow Rd
Stratford Upon Avon
Warwickshire, CV37 7PR United Kingdom

 
Section 11.03. Right to Change Address
 
A Party may change its address for service by notice to the other Parties, and
such changed address for service thereafter shall be effective for all purposes
of this Agreement.
 
ARTICLE XII
 
MISCELLANEOUS PROVISIONS
 
Section 12.01. Assignment. The rights of the Parties shall not be assignable
without the prior written consent of the other Party, which assignment shall not
be unreasonably withheld.
 
Section 12.02. Expenses. Each Party to this Agreement will pay its own expenses
in connection with the negotiation of this Agreement, the performance of its
obligations hereunder, and the consummation of the transactions contemplated
herein.
 
Section 12.03. Governing Law. This Agreement shall be subject to and be
interpreted, construed and enforced in accordance with the laws in effect in the
State of Arizona applicable therein to the exclusion of any conflicts of laws
rules, which would refer the matter to the laws of another jurisdiction. Each
Party accepts the exclusive jurisdiction of the courts of the State of Arizona
and all courts of appeal there from.
 
Section 12.04. Time. Time shall be of the essence in this Agreement.


 
12

--------------------------------------------------------------------------------

 



 
Section 12.05. No Amendment Except in Writing. This Agreement may be amended
only by written instrument executed by all of the Parties hereto.
 
Section 12.06. Further Assurances. The Parties shall with reasonable diligence
do all things and provide all reasonable assurances as may be required to
consummate the transactions contemplated by this Agreement, and each Party shall
provide such further documents or instruments required by any other Party as may
be reasonably necessary or desirable to effect the purpose of this Agreement and
to carry out its provisions, whether before or after the Effective Date.
 
Section 12.07. Notices. The Parties agree that all notices to third parties and
all other publicity concerning the transactions contemplated by this Agreement
shall be jointly planned and coordinated and no Party shall act unilaterally in
this regard without the prior approval of the others, such approval not to be
unreasonably withheld.
 
Section 12.08. Standstill Agreement. Unless and until this Agreement is
terminated pursuant to Article 10 without the Closing having taken place, Owner
and WHS shall not, directly or indirectly, solicit offers for the Assets, for
the capital stock of WHS or for a merger or consolidation involving WHS, or
respond to inquiries from, share information with, negotiate with or in any way
facilitate inquiries or offers from, third parties who express or who have
expressed an interest in acquiring WHS or the Business by merger, consolidation
or other combination or by acquiring any of the capital stock or material Assets
of WHS. The Owner shall not vote his stock in favor of any such transaction. WHS
and the Owner shall notify the Corporation immediately if any Person makes any
proposal, offer, inquiry or contact with respect to any of the foregoing.
 
IN WITNESS WHEREOF the Parties have executed this Asset Purchase Agreement on
the date first above written.
 

 
CLOUDWEB INC., a Nevada corporation
         
 
By:
/s/       
LIAO ZHI DE
      President          

 

  WEB HOSTING SOLUTIONS LTD.          
 
By:
/s/        JAMES HOLLAND       President          

 

 
13

--------------------------------------------------------------------------------

 

EXHIBIT A


WIRE INSTRUCTIONS FOR ESCROW ACCOUNT
 
Bank: JPMorgan Chase Bank, N.A. New York, NY 10004
 
Account Name:BOOTH UDALL FULLER, PLC
1255 W. Rio Salado Pkwy, #215 Tempe, AZ 85281
 
Account Number: 949883425
 
ABA Number: 021000021
Swift Number:CHASUS33 (International Wires only)
ACH Routing #:122100024

 
14

--------------------------------------------------------------------------------

 
